Case 3:14-cr-00175-WHA Document 956-31 Filed 12/31/18 Page 1 of 4




          EXHIBIT EE
     Case 3:14-cr-00175-WHA Document 956-31 Filed 12/31/18 Page 2 of 4



  SUPPLEMENT TO ADOBE INCIDENT DESCRIPTION & FACTUAL SUMMARY

  Supplemental Background Information:

  On June 8, 2018, CAL FIRE issued a press release stating that CAL FIRE investigators
  determined that the Adobe Fire was caused by a eucalyptus tree falling into a PG&E
  powerline. CAL FIRE has not publicly released its investigation report.

  Supplemental Timeline Information:

  The Adobe Factual Summary contained a timeline of PG&E’s actions at or impacting the
  incident locations in the period immediately preceding CAL FIRE’s designated start time
  until service to the incident locations was restored. The following additional information
  is relevant to the Adobe Fire timeline.

     ·   October 8, 2017, 11:02 PM: REDCOM received its first 911 call regarding a fire
         at the Adobe incident location from an individual located at the Adobe incident
         location, the Chateau St. Jean Winery, 8555 Sonoma Highway (Highway 12)
         Kenwood, Sonoma County.
     ·   October 9, 2017, 12:08 AM: At the direction of the Dispatch Operator, a PG&E
         troubleman manually opened Switch 1259, located upstream of Line Recloser
         234, electrically isolating the section of the line between Switch 1259 and Line
         Recloser 234.

  Supplemental Information Regarding Prior Inspections:

  Between 2012 and October 2017, there were seven inspections of the vegetation at the
  incident location. PG&E’s understanding based upon its records is that the subject tree
  was not identified for work during any of those inspections. Between 2009 and October
  2017 there were four electric maintenance overhead inspection and patrols at the incident
  location. In addition, an inspection of poles on the incident span was conducted in 2017.
  Pole with SAP Equipment ID 101957980, one of the poles on the incident span, was
  marked “Replace”. That pole was due to be replaced by November 30, 2018, but had not
  been replaced prior to the Adobe fire. Below is a summary of the vegetation
  management and electrical equipment patrols and inspections.

Date                 Event                                     Findings
06/02/2009           PG&E performed an electric                PG&E’s understanding based on its
                     maintenance overhead inspection at the    records is that no issues with PG&E
                     incident location.                        equipment at the incident location
                                                               were identified.
07/24/2012           PG&E performed an electric                PG&E’s understanding based on its
                     maintenance overhead patrol at the        records is that no issues with PG&E
                     incident location.                        equipment at the incident location
                                                               were identified.
     Case 3:14-cr-00175-WHA Document 956-31 Filed 12/31/18 Page 3 of 4



Date             Event                                    Findings
12/14/2012       Western Environmental Consultants,       PG&E’s understanding based on its
                 Inc. (“WECI”) performed a vegetation     records is that the subject tree was
                 management routine patrol at the         not identified for work.
                 incident location.
02/05/2014       WECI performed a vegetation           PG&E’s understanding based on its
                 management routine patrol at the      records is that the subject tree was
                 incident location.                    not identified for work.
07/03/2014       PG&E performed an electric            PG&E’s understanding based on its
                 maintenance overhead inspection at therecords is that three EC tags were
                 incident location.                    created to trim overgrown
                                                       vegetation above Guy Bob with a
                                                       completion due date of July 3, 2019.
                                                       PG&E’s understanding based on its
                                                       records is that work was not
                                                       completed prior to the Adobe Fire.
03/27/2015       WECI performed a vegetation           PG&E’s understanding based on its
                 management routine patrol at the      records is that the subject tree was
                 incident location.                    not identified for work.
04/29/2016       WECI performed a vegetation           PG&E’s understanding based on its
                 management routine patrol at the      records is that the subject tree was
                 incident location.                    not identified for work.
06/28/2016       PG&E performed an electric            PG&E’s understanding based on its
                 maintenance overhead patrol at the    records is that no issues with PG&E
                 incident location.                    equipment at the incident location
                                                       were identified.
10/19/2016 –     WECI performed a CEMA patrol at the PG&E’s understanding based on its
11/04/2016       incident location.                    records is that the subject tree was
                                                       not identified for work.
04/11/2017       PG&E conducted an inspection of poles PG&E’s understanding based on its
                 at the incident location.             records is that Pole with SAP
                                                       Equipment ID 101957980, one of
                                                       the poles on the incident span, was
                                                       marked “Replace” and was due to
                                                       be replaced by November 30, 2018,
                                                       but was in fact replaced as part of
                                                       restoration efforts on October 22,
                                                       2017.
07/11/2017       WECI performed a vegetation           PG&E’s understanding based on its
                 management routine patrol at the      records is that the subject tree was
                 incident location.                    not identified for work.
07/13/2017       WECI performed a CEMA patrol at the PG&E’s understanding based on its
                 incident location.                    records is that the subject tree was
                                                       not identified for work.




                                         2
     Case 3:14-cr-00175-WHA Document 956-31 Filed 12/31/18 Page 4 of 4



Source List:

Source                       Brief Description
CAL FIRE Press Release       CAL FIRE Press Release, “CAL FIRE Investigators
                             Determine Cause of 12 Wildfires in Mendocino, Humboldt,
                             Butte, Sonoma, Lake and Napa Counties”, June 8, 2018,
                             https://calfire.ca.gov/communications/downloads/newsreleas
                             es/2018/2017_WildfireSiege_Cause.pdf
Digital Switch Log           ILIS Outage Report 17-85286
Patrick Deignan Deposition   Patrick Deignan Deposition Transcript, 63:10-15; Deposition
                             Exhibit 5
PGE-CF_00011217              Vegetation Management Inspection Records
PGE-CPUC_00020177; PGE-      Electric Corrective Tags
CPUC_00020182; PGE-
CPUC_00020185
PGE-CPUC_00007970; PGE-      Electric Maintenance Patrol/Inspection Daily Logs
CPUC_00007977; PGE-
CPUC_00007982; PGE-
CPUC_00007990
PGE-CPUC_00006168            Pole Inspection Records
PGE-CPUC_00012586; PGE-      Vegetation Management CEMA Records
CPUC_00012588; PGE-
CPUC_00012589; PGE-
CPUC_00012591
PGE-CPUC_00011388; PGE-      Vegetation Management CEMA Projects Lists for 2016 and
CPUC_00011986                2017
PGE-CPUC_00010225            Vegetation Management Work Request
PGE-NBF-TP-0000001070        REDCOM Call
Physical Switch Log          Switching Log 17-85286




                                        3
